Citation Nr: 0013515	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  93-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include chalazions and residuals of injuries.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for elevated 
cholesterol.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for right foot and 
ankle disabilities.

6.  Entitlement to service connection for a deviated nasal 
septum, postoperative.

7.  Entitlement to a greater initial disability evaluation 
for arthritis of the right wrist, currently evaluated as 10 
percent disabling.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left thumb.

9.  Entitlement to an initial compensable disability 
evaluation for residuals of a fracture of the fifth 
metacarpal of the right hand.

10.  Entitlement to an initial compensable disability 
evaluation for residuals of a fracture of the right fifth 
toe.

11.  Entitlement to an initial compensable disability 
evaluation for residuals of the removal of a right ear cyst.

12.  Entitlement to a greater initial disability evaluation 
for hypertension, currently evaluated as 10 percent 
disabling.

13.  Entitlement to a greater intial disability evaluation 
for rhinosinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1991.

This appeal originally stems from a May 1992 rating decision 
of the RO.  This case was before the Board of Veterans' 
Appeals (Board) in November 1995, at which time service 
connection was granted for arthritis of the left wrist, a 
skin disability and for a right thumb disability.  The 
veteran has not appealed the ratings assigned to those 
disabilities, and thus the appeal with respect to those 
issues is considered to be concluded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board remanded the remaining issues as stated in 
that decision.

Following the remand, the RO granted service connection for 
headaches in a July 1999 rating decision.  The veteran has 
not appealed the rating assigned thereto, thus the claim has 
been fully resolved.  Id.  As discussed in the REMAND section 
of this decision, however, additional development and due 
process is necessary with respect to the veteran's claim for 
an increased rating for her service-connected rhinosinusitis, 
which can be based, in part, upon headache symptomatology.  
Cf. 38 C.F.R. § 4.14 (1999), infra.

The Board notes that the veteran has also appealed the rating 
assigned to her service-connected hypertension.  Since 
additional development must be undertaken in light of the 
revised cardiovascular regulations, and since a supplemental 
statement of the case is necessary in that regard, this issue 
will also be addressed in the REMAND portion of this 
decision.

The Board finds that the RO has attempted to obtain all 
available medical records as required in the Board's earlier 
remand, and that the required additional development was 
satisfactorily completed for the issues decided herein.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  Recurrent chalazions were first shown in service; they 
were shown at separation and have been shown to have 
continued postservice.

3.  There is not a reasonable possibility of valid claims 
concerning whether bilateral hearing loss, elevated 
cholesterol, tuberculosis, right foot and ankle disabilities, 
or a deviated nasal septum were incurred in, or aggravated 
by, service.

4.  The veteran has had some postservice tenderness of her 
right wrist on the dorsal aspect, and pain on motion.

5.  The left thumb has objectively demonstrated painful 
motion.

6.  Residuals of a fracture of the fifth metacarpal of the 
right hand have essentially been minimal or nonexistent; no 
medical findings relate any current problems thereto.

7.  No current residuals of the inservice fracture of the 
right fifth toe have been shown.

8.  No current residuals of the removal of a right ear cyst 
have been shown.


CONCLUSIONS OF LAW

1.  Service connection is warranted for recurrent chalazions 
of the eyes.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303, 3.304 (1999).

2.  Well-grounded claims of entitlement to service connection 
for bilateral hearing loss, elevated cholesterol, 
tuberculosis, right foot and ankle disabilities, and for a 
postoperative deviated nasal septum have not been presented.  
38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for a disability evaluation 
greater than 10 percent for arthritis of the right wrist are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, Part 4, Diagnostic Codes 5010, 5214, 5215 
(1999).

4.  The schedular criteria for a 10 percent evaluation is 
warranted for residuals of the fracture to the left thumb.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.68, Part 4, Diagnostic Codes 5010, 5224, 5227 
(1999).

5.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the fifth metacarpal of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.68, Part 4, Diagnostic Codes 5156, 5227 
(1999).

6.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right fifth toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.68, Part 4, Diagnostic Code 5284 (1999).

7.  The schedular criteria for a compensable evaluation for 
residuals of the removal of a right ear cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 7800, 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds, as discussed infra, that the 
veteran's claim for a bilateral eye disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Likewise, the Board finds that the veteran's claims for 
increased ratings are well grounded as well.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant evidence has been properly developed with 
respect to the foregoing claims that are decided herein, and 
that there is no further duty to assist in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.  
As discussed below, however, the Board finds that the 
veteran's remaining service-connection claims are not well 
grounded, and that additional development is necessary with 
respect to two of the veteran's increased-rating claims.


I.  Facts

Service medical records reveal that in May 1963, on entrance 
examination, the veteran had a mild septal deviation to the 
right.  The examination was otherwise essentially negative 
for pertinent disabilities.

In October 1964 the veteran had questionable tendinitis of 
the left wrist.

An October 1966 entry notes that the veteran had complained 
of a painful left wrist, a condition that reportedly had been 
present for three days.

A May 1967 record reveals a chalazion, possibly of the left 
eye.  A December 1967 record notes a stye of the right eye.

A June 1968 clinical entry notes a questionable chalazion, 
apparently of the left eye.

In December 1969 the veteran complained of a possible sprain 
of the right wrist.  Physical examination was within normal 
limits, but there was an x-ray interpretation of questionable 
traumatic arthritis.

In January 1970 the veteran complained of weakness in both 
wrists.  It was indicated that she had possible bursitis.

In June 1975 a sebaceous cyst was excised from the veteran's 
right ear lobe.  The sutures were removed later that month.  
At that second visit, there was some bleeding, including the 
rupture of a small hematoma, but the wound was healing well.

Apparently in about August 1975 the veteran was found to have 
an internal hordeolum of the lower right eyelid.

A June 1978 radiological report shows that there was a 
transverse fracture of the proximal phalanx of the fifth 
digit of the right foot.

A May 1980 chest x-ray was taken following a purified protein 
derivative (of tuberculin) test was shown to be positive.  
The radiological findings, however, showed no significant 
abnormality.  A follow-up chest x-ray in November 1980 
likewise showed no significant abnormality.

A September 1982 entry notes two right lower eyelid cysts.  
Later that month they were indicated as resolving, but 
another record following that reveals that a small residual 
hordeolum was still present.

In October 1982 the veteran was seen on an emergent basis for 
a "spark" that apparently had come into contact with her 
eye.  A corneal/conjunctival burn was assessed.  Later that 
month, however, the diagnosis was of corneal abrasions that 
had resolved.

A July 1983 entry provides an assessment that a questionable 
foreign body may have been removed from the right eye.  An 
alternative assessment was that there was an early hordeolum.

Tendinitis of the right wrist was assessed in July 1983.  A 
subsequent radiological report that month, involving the 
right wrist, reveals that there was a tiny avulsion fracture 
of the medial base of the fifth metacarpal at the fifth 
carpal-metacarpal joint with swelling compatible with an 
acute fracture.  An old avulsion [fracture] was noted at the 
lateral aspect of the "greater multangular (trapezium)" as 
was an old avulsion [fracture] at the medial aspect of the 
fifth metacarpophalangeal joint.

The veteran was assessed with a chalazion of the right eye in 
June 1984.

A December 1984 record of inpatient treatment shows that the 
veteran had hyperostosis of her right fifth toe.  An 
arthroplasty of the proximal interphalangeal joint of that 
digit was performed.

In July 1986 it was noted that the veteran had hurt her right 
ankle two to three weeks previously.  There was no swelling 
or tenderness, and there was full range of motion of the 
ankle.

A March 1987 radiological report showed an undisplaced 
hairline fracture of the navicular bone of the right wrist.

In August 1987 the veteran lacerated her left thumb; after an 
x-ray evaluation it was suspected that there was a fracture.

In November 1988 the veteran had a left-eye corneal abrasion; 
later that month this was said to have healed.

A March 1989 entry discusses the veteran's deviated septum: 
there was caudal dislocation to the right with moderate 
obstruction, apparently on the left.

In April 1989 the veteran underwent a septoplasty.

A July 1989 consultation record states that a cholesterol 
screen revealed a level of 205.  Follow-up fasting 
cholesterol was 210.  High-density lipoprotein was 57; low-
density lipoprotein was calculated to be 140.4.

A September 1989 radiological report of the sinuses was 
negative.

An October 1989 entry shows tendinitis of the right wrist.

A December 1989 radiological report reveals no evidence of a 
fracture of the right wrist.

A March 1990 consultation mentions a 1983 bone scan that was 
suggestive of arthritis of the right wrist.  The veteran 
reported having had pain since October 1989, although x-rays 
reportedly had been negative.  Arthritis was diagnosed.

A periodic examination, performed in March 1990, was largely 
negative.  An audiological evaluation reported on the 
examination form, but apparently undertaken February 20, 
1990, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
10
LEFT
25
15
15
15
20

A low level hearing loss in all frequencies was diagnosed, 
for the left ear.

In May 1990 the veteran was seen on complaints of what 
reportedly felt like a foreign object in her right eye.  
Evaluation was negative but for a vascularization that 
completely resolved later that month.

A December 1990 consultation record shows that the veteran's 
cholesterol had risen to 238.

In March 1991 a radiological report pertaining to the chest 
was negative.

An April 1991 entry notes that the veteran had been seen the 
previous year for a 30-decibel "drop" in the left ear 
[hearing].  It was stated on the current evaluation that 
there was a mild loss in the left ear.

An April 1991 audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
15
20
10
20

The April 1991 retirement examination was essentially 
negative, but the report notes, inter alia, osteoarthritis of 
the wrists and a borderline chalazion.  Another audiological 
evaluation was performed at that time, and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
10
15
10
5
10

The veteran submitted a May 1992 medical record from Luke Air 
Force Base, showing treatment for conjunctivitis.

A November 1992 VA clinical entry notes degenerative joint 
disease of the carpal metacarpal joints.  A November 1993 
consultation sheet notes a history of arthritis of both 
wrists, but that there were no recent symptoms.

Several VA examinations were administered in June 1993.  On 
general examination the veteran reported, inter alia, pain 
and dysfunction of the right wrist.  She indicated she was 
right handed, and was doing more with her left hand which 
itself had become painful.  She complained of residual 
discomfort with strenuous use of the left thumb, following 
the 1987 laceration fracture.  She denied having residuals 
from a fracture of the right fifth toe, and had no residuals 
from a removal of a cyst over the right ear.  On occasion she 
had had ankle swelling but, it was indicated, she reported 
having no problem on the current examination.  She believed 
that the inservice surgery for her deviated septum had failed 
because of her clogged nostrils and headaches.  She denied 
tuberculosis, but noted that she had had a positive 
tuberculosis skin test in 1980.  Objectively, both grips were 
weak.  There was a tenderness of both wrists on the dorsal 
aspect, and there was pain on motion of the wrists.  The 
thumb joints had full range of motion.  There was a residual 
minimum right deviation of the septum.  The right fifth toe 
was normal, the right fifth metacarpal was normal, and the 
ankles were normal as well.  The impressions included treated 
and controlled arterial hypertension, traumatic arthritis of 
the right wrist, a residual fracture of the distal phalanx of 
the left thumb, a fracture of the fifth metacarpal with no 
residuals, and a fracture of the right fifth toe with no 
residuals.

Several VA radiological studies were undertaken in June 1993.  
One report shows that the ankles, bilaterally, were 
essentially within normal limits.  Another report reveals 
that the front sinus on the right was hypoplastic and not 
visualized.  It was stated that there were no findings to 
suggest the diagnosis of acute sinusitis.  A report regarding 
the right foot notes the apparent surgical intervention, but 
states that there was nothing else remarkable seen.  
Evaluation of the left thumb was essentially negative.  
Evaluation of the wrists, bilaterally, were essentially 
within normal limits.  Radiographs of the right hand were 
essentially within normal limits as well.  A chest x-ray 
revealed moderate increase in the central and pericardiac 
areas bilaterally.  The impression from that radiograph was 
of previous and old inflammatory change with no evidence of 
an acute process.  There were some fibrous changes noted 
through both lung fields suggesting "chronic appearing" 
lung.

The veteran was provided an audiological examination by VA in 
June 1993.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
20
25
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  
Apparently, a 96 percent recognition ability was also noted 
for the left ear on a second testing.

Examination of the eyes by VA in June 1993 was essentially 
negative.

At a November 1993 hearing before the Board the veteran 
testified as to her various symptoms, such as with respect to 
her hands/wrists.  She essentially indicated that she felt 
she had arthritis of the wrists from service; she wanted a 
higher evaluation for the service-connected right wrist.  She 
said that the thumb and right wrist were very sore, and 
indicated that she used her left hand to compensate for the 
right one.  She felt that the problem with her left wrist was 
somehow connected to the problem with her left thumb.  She 
indicated that she could not move her [left] thumb to the 
palm of her hand.  She thought she had had an eye injury to 
each eye, but said, "I'm not sure which--which two eyes."  
She discussed ashes and a cinder that had been in her eye(s).  
She indicated that she still feels like she has "stuff" in 
her eye(s), and noted she had had chalazions.  She indicated 
that she had been exposed to noise in service, such as the 
noise of helicopters and jets, without hearing protection.  
She noted that she had had high cholesterol in Belgium, while 
in service.  She essentially admitted she had not been 
diagnosed with tuberculosis, but seemed to indicate that she 
had reacted to one of the tests for it.  She indicated that 
her right foot and ankle had problems in the mid-1970s, and 
still had pain now.  She acknowledged that her deviated 
septum had been corrected in service, but essentially 
contended that she wanted service connection for the "after 
effects."  The veteran's spouse testified that his wife 
would frequently drop things.  He indicated that he would 
have to repeat things for her to hear him.  He said he would 
tend to hold her hand when they would walk because she might 
fall due to her ankle.

A December 1995 VA treatment record contains a notation that 
the veteran had a chalazion of the right eye.  She was 
apparently prescribed an ophthalmic solution.

A May 1996 VA outpatient record shows complaints of right 
ankle pain.  Objectively, there was mild tenderness, but 
normal range of motion.  The joint was clear of pathology.  
Ankle synovitis was apparently diagnosed, and she was 
provided an ankle brace.

A March 1998 VA computed tomography scan report shows that 
there was minimal deviation of the nasal septum to the right.  
An April 1998 scan report reveals that there was 
opacification due to sinusitis.

In June 1998 when the veteran presented for VA treatment on a 
complaint of a "bug bite," she indicated that her right eye 
vision was blurred.

In January 1999 the VA examined the veteran's sinuses.  The 
previous septoplasty was noted.  Objectively, she had a 
"very straight" nasal septum and good nasal airways.  She 
was diagnosed with chronic sinus disease with allergic 
rhinitis.

A February 1999 VA examination addendum to the foregoing 
report notes, inter alia, that the veteran had "average" 
employability, as there was not extensive disease.

In April 1999 the veteran was examined for her headaches--
objectively, funduscopic examination was negative.




II.  Service-connection claims

A.  Bilateral eye disability

As noted, the Board finds that the veteran's claim for a 
bilateral eye disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107.  She has shown inservice 
evidence of a diagnosis, recurrence of symptomatology, and a 
postservice diagnosis of a chalazion.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service  connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

On the facts of this case, the veteran's eyes were normal 
upon entrance to service.  While in service, she was 
diagnosed repeatedly with chalazions/hordeoli of the eyes.  
These have appeared intermittently, and a borderline 
chalazion was shown at separation.  Nonetheless, and despite 
some negative findings postservice, in December 1995 she yet 
again received such a diagnosis.  She is entitled to the 
presumption of soundness, and there is evidence of continuity 
or recurrence of this condition postservice.

The Board finds that the evidence is approximately in 
equipoise, and that service connection is thus warranted for 
recurrent chalazions of the eyes.  The veteran is provided 
the benefit of the doubt on this issue.  38 U.S.C.A. § 5107.

The Board notes, however, that the veteran's remaining 
contentions, regarding potential residuals of inservice eye 
injuries, are wholly without merit.  There is no medical 
evidence whatsoever that any trauma to the eyes in service 
resulted in any disability, chronic or otherwise, beyond what 
the Board is service connecting herein.  See Caluza, supra.


B.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R.§ 3.385.

Service connection may still be established for hearing loss 
if a veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and evidence sufficiently links the current hearing 
loss to military service--even though that regulation was not 
met at separation.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In addition to the criteria pertaining to direct service 
connection, noted supra, special presumptive provisions 
provide that if an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table), supra.

In this case, the veteran has not met the criteria of 
38 C.F.R. § 3.385, much less ever having shown hearing loss 
to a compensable degree, per VA regulations, within one year 
of service.  See 38 C.F.R. Part 4, Diagnostic Code 6100.  
While her hearing may be worse than it previously had been, 
and she has been technically diagnosed with a hearing loss, 
such is not considered a "disability" for compensation 
purposes under 38 C.F.R. § 3.385.  Without evidence of a 
current disability, as defined by the regulation, this claim 
is not well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Caluza.  The Ledford and Hensley cases involved 
facts where the respective claimants eventually met the 
criteria of 38 C.F.R. § 3.385.  That is not the case here.  
There can be no "aggravation" of a disability in service, 
when--by the definition in the regulation--there is no 
evidence of any "disability" in the first place.  See 
38 U.S.C.A. § 1153.

The Board realizes that the veteran perceives a decrease in 
her hearing.  This has been, at times, confirmed on 
examination.  Unless and until her hearing loss meets the 
legal criteria of a disability, however, it is not well 
grounded and must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.385; Edenfield v. Brown, 8 Vet. App. 384 (1995).


C.  Elevated cholesterol

As noted, applicable regulations are not to imply that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Put differently, a mere finding of what may be considered an 
abnormality, is not necessarily evidence of a disability in 
and of itself.  While elevated cholesterol may or may not be 
a risk factor for subsequent disability(ies), without 
evidence of an actual, current disability, this claim cannot 
be well grounded.  Although the veteran has had laboratory 
findings of elevated cholesterol, there has been no diagnosis 
of either an underlying or resulting disability therefrom.

Thus, the claim is not well grounded and must be denied.  
38 U.S.C.A. § 5107; Caluza; Brammer; Edenfield v. Brown, 8 
Vet. App. 384 (1995).


D.  Tuberculosis

Regarding active disease, x-ray evidence alone may be 
adequate for grant of direct service connection for pulmonary 
tuberculosis.  When under consideration, all available 
service department films and subsequent films will be secured 
and read by specialists at designated stations who should 
have a current examination report and x-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a).

Regarding inactive disease, where the veteran was examined at 
time of entrance into active service but x-ray was not made, 
or if made, is not available and there was no notation or 
other evidence of active or inactive reinfection type 
pulmonary tuberculosis existing prior to such entrance, it 
will be assumed that the condition occurred during service 
and direct service connection will be in order for inactive 
pulmonary tuberculosis shown by x-ray evidence during service 
in the manner prescribed regarding active disease, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.  38 C.F.R. § 3.370(b).

In addition to the criteria pertaining to direct service 
connection, see 38 U.S.C.A. §§ 1110 and 1131, supra, special 
presumptive provisions provide that if tuberculosis becomes 
manifest to a degree of 10 percent within three years of 
separation from service, the disease will be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Evidence of activity on 
comparative study of x-ray films showing pulmonary 
tuberculosis within the three-year presumptive period will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371.  See also 38 C.F.R. §§ 3.372, 
3.374; Salong v. Brown, 7 Vet. App. 130 (1994).

As noted, a May 1980 chest x-ray was taken following a 
positive purified protein derivative (of tuberculin) test.  
The radiological findings, however, showed no significant 
abnormality.  A follow-up chest x-ray in November 1980 
likewise showed no significant abnormality.  The record in 
this case is entirely negative for an actual diagnosis of 
tuberculosis--in service, within three years, or currently.  
Although the veteran expresses concern about the positive 
test findings, service connection cannot be awarded for a 
disability that has never actually been diagnosed.  A mere 
positive test finding, without a diagnosis, or a mere concern 
about the possibility of a future diagnosis does not warrant 
compensation for service connection.  See 38 C.F.R. 
§ 3.303(b), supra.  Service connection generally requires an 
actual, current disability exist.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran is a layperson and is 
unqualified, in any event, to proffer an opinion that she has 
tuberculosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Thus, this claim is not well grounded and must be denied.  
38 U.S.C.A. § 5107; Edenfield v. Brown, 8 Vet. App. 384 
(1995).


E.  Right foot and ankle disabilities

The Board notes that the veteran is already service connected 
for residuals of a transverse fracture of the proximal 
phalanx of the fifth digit of the right foot.  Any additional 
disability of the right foot or ankle must represent a 
separate disability in order to be service connected.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Although veteran reportedly hurt her right ankle in 1986, no 
disability was diagnosed.  On examination by VA in June 1993 
the ankles were normal.  The veteran's assertion of a 
disability, or her spouse's apparent reference made during 
the hearing to an ankle problem, do not amount to the 
necessary medical evidence required for service connection--
even if such a disability now exists or not.  As laypersons, 
neither the veteran nor her spouse are qualified to proffer 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

Without evidence of a disability of the right foot or ankle, 
other than that already service connected, this claim is not 
well grounded and must be denied.  38 U.S.C.A. § 5107; 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


F.  Deviated nasal septum

The veteran is currently service connected for 
rhinosinusitis.  Again, to the extent that she is already 
compensated for the manifestations thereof, an additional 
award of service connection cannot be made.  38 C.F.R. 
§ 4.14; Esteban.  As noted, her claim of an increased rating 
for rhinosinusitis is addressed separately in the REMAND 
portion of this decision, infra.

For VA purposes, service connection for a deviated septum is 
warranted only when due to trauma, not when due to a 
congenital or developmental defect.  See 38 C.F.R. 
§§ 3.303(c); 4.97, Diagnostic Code 6502.

Regarding a congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The VA general counsel has held, however, that service 
connection may be granted for diseases--but not defects--of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90; 38 
C.F.R. §§ 3.303(c), 3.306.

In this case, the deviation of the veteran's nasal septum 
clearly and unmistakably preexisted service.  She is not 
entitled to the presumption of soundness.  See 38 C.F.R. 
§ 3.304(b), supra.  Moreover, there is no evidence of trauma 
in service that caused this condition.  The mere fact that 
the veteran had ameliorative surgery during service, to 
correct the preexisting septal deviation, does not alone 
establish entitlement to service connection.  Aside from 
consideration of VAOPGCPREC 82-90, it would at least have to 
otherwise be shown that there was aggravation of the surgical 
residuals.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
There is no evidence in this case that this happened.  The 
January 1999 VA examination report, in fact, reveals that she 
had a "very straight" nasal septum and good nasal airways.  
The only conclusion that can be drawn is that the septum was 
either the same or perhaps improved following the 
septoplasty.  Again, the Board notes, the rhinosinusitis 
symptoms are of a different disability, and are separately 
evaluated.  In any event, there is no evidence of 
aggravation.  Further, since this condition is a preexisting 
defect, it cannot be service connected.

Thus the claim of entitlement to service connection for a 
deviated nasal septum is not well grounded and is properly 
denied.  38 U.S.C.A. § 5107; Edenfield.

For the foregoing reasons, the claims of entitlement to 
service connection for bilateral hearing loss, elevated 
cholesterol, tuberculosis, right foot and ankle disabilities, 
and for a postoperative deviated nasal septum, are not well 
grounded and must be denied.  Since these issues are not held 
to be well grounded, the benefit-of-the-doubt rule does not 
apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).  See 
generally, VAOPGCPREC 16-92.


III.  Increased-rating claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes for the increased-ratings claim decided herein.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.



A.  Arthritis of the right wrist

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's right wrist arthritis is currently 
evaluated as 10-percent disabling under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5010-5215, based upon 
limitation of motion.  Specifically, this evaluation 
contemplates either that palmar flexion is limited in line 
with the forearm, or that dorsiflexion is less than 15 
degrees.  This is the highest evaluation, however, available 
under this diagnostic code, and thus a higher rating cannot 
be awarded.  It would be pointless to remand this issue again 
to the RO for consideration of the effects of pain and 
weakness on use under 38 C.F.R. §§ 4.40 and 4.45, since a 
higher evaluation cannot be granted.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).

Diagnostic Code 5214 cannot be applied for a higher rating, 
since that code requires ankylosis.  There is no evidence of 
ankylosis, and the considerations of DeLuca do not apply to 
ankylosed joints.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (the provisions of DeLuca do not apply where the 
veteran's orthopedic disability is provided the highest 
rating based on limitation of motion, and a higher evaluation 
might only be available for ankylosis).

For the foregoing reasons, an evaluation greater than 10 
percent for the veteran's right wrist arthritis is not 
warranted.  Diagnostic Codes 5010, 5214, 5215.


B.  Residuals of a fracture of the left thumb

The veteran's left thumb fracture residuals, i.e. of the 
distal phalanx, are currently evaluated as being 
noncompensable under Diagnostic Code 5224.  See 38 C.F.R. 
§ 4.31 (in every instance where the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, does not provide a zero-
percent evaluation for a diagnostic code, a zero-percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  A 10-percent evaluation 
contemplates favorable ankylosis of the thumb.  Since no 
ankylosis of the left thumb has ever been shown, favorable or 
unfavorable, a higher evaluation cannot be awarded under 
Diagnostic Code 5224.

The Board finds that there is no evidence that the veteran's 
left thumb is as disabling as if it had been amputated.  See 
38 C.F.R. § 4.68.  Thus, a higher evaluation cannot be 
awarded, by analogy, under Diagnostic Code 5152.  Compare 
Diagnostic Code 5227 (allowing for ratings of other fingers 
as if amputated, only for extremely unfavorable ankylosis); 
see also Diagnostic Codes 5220 through 5223, and following 
notes, (regarding limitation of motion or favorable ankylosis 
where multiple fingers are involved).

With any form of arthritis, however, painful motion is an 
important factor of disability.  The intent of the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The record clearly establishes that the veteran had fractured 
this joint, and recent evidence objectively shows at least 
intermittent pain.  The Board finds, therefore, that a 10-
percent evaluation is warranted for residuals of the fracture 
to the left thumb.  Id.  There is no basis under any 
diagnostic code for a higher rating; this award merely 
represents a minimum rating based upon pain.  38 C.F.R. 
§ 4.59.  Cf. 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The benefit of the doubt is resolved in the veteran's favor 
on this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.59, Part 4, 
Diagnostic Codes 5152, 5224, 5227.


C.  Residuals of a fracture of the fifth metacarpal of the 
right hand

The veteran's residuals of a fracture of the fifth metacarpal 
of the right hand are currently evaluated as being 
noncompensable under Diagnostic Code 5227.  This evaluation 
contemplates, by analogy, ankylosis of the finger.  This 
diagnostic code does not provide for a compensable rating.

As indicated, only extremely unfavorable ankylosis of a 
finger, i.e. the little finger in this case, can be rated by 
analogy to amputation.  Under Diagnostic Code 5156, without a 
metacarpal resection, amputation at the proximal 
interphalangeal joint (or proximal thereto) of the little 
finger would only receive a 10-percent evaluation.  There is 
no evidence in this case of any recent symptomatology of this 
condition, and no evidence of ankylosis.  The veteran's 
recent right upper extremity complaints have generally been 
related to her wrist.  There is no medical evidence of any 
symptoms even approaching the criteria that would indicate 
this disability approximates the level of an amputation.  See 
38 C.F.R. § 4.68.  Therefore, a compensable evaluation is 
unwarranted.

The Board again notes that because this disability is rated 
upon ankylosis, and not upon limitation of motion, a higher 
evaluation cannot be awarded pursuant to 38 C.F.R. §§ 4.40 
and 4.45, or DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
are no other applicable diagnostic codes.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).

For the foregoing reasons, a compensable evaluation is not 
warranted for this disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
Part 4, Diagnostic Codes 5156, 5277; Johnston, supra.


D.  Residuals of a fracture of the right fifth toe

The veteran's service-connected residuals of a fracture of 
the right fifth toe is currently rated as being 
noncompensable under Diagnostic Code 5284.  Such an 
evaluation characterizes a foot injury that is less than 
moderate.  A moderate foot injury must be shown under that 
code before a compensable evaluation can be awarded.

During the June 1993 VA examination, the veteran actually 
denied having any residuals of this disability.  Objective 
findings were negative as well.  While there was a subjective 
report of right foot pain at some point after service, there 
is no objective verification thereof, and there have been no 
recent complaints or findings pertaining to the right foot.  
The Board finds, therefore, that the veteran's service-
connected residuals of a fracture of the right fifth toe 
cannot be characterized as a moderate foot disability that 
would warrant a compensable evaluation under Diagnostic Code 
5284.

Since arthritis of that joint has not been diagnosed, the 
Board notes that 38 C.F.R. § 4.59 would generally not apply 
to provide a compensable evaluation either.  In any event, no 
recent objective evidence of pain of this joint has been 
shown.  See also 38 C.F.R. §§ 4.40 and 4.45, supra.  The 
Board also notes that no other diagnostic code would appear 
to contemplate the veteran's disability, and thus a rating 
under another code is not appropriate.  See Tedeschi, supra.

For the foregoing reasons, a compensable evaluation is not 
warranted for this disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
Part 4, Diagnostic Code 5284.


E.  Residuals of the removal of a right ear cyst

The veteran has demonstrated no postservice residuals that 
followed the removal of the right ear cyst.  She has been 
awarded a noncompensable evaluation for a scar under 
Diagnostic Code 7800--apparently presumed to exist since 
there is no actual evidence of a current scar.  A 
noncompensable evaluation under that code contemplates a 
slightly disfiguring scar of the head, face or neck.  For a 
compensable evaluation, that Diagnostic Code requires a 
moderately disfiguring scar.

At separation, evaluation of the physical appearance of the 
ears was negative, as was evaluation of the skin.  No scar of 
the right ear was even noted, even though she was 
specifically evaluated for any scars at that time.  The 1993 
VA examination that discussed the history of the removal of 
the right ear cyst, specifically found that there were no 
residuals therefrom.  Thus, the Board cannot award a higher 
evaluation under Diagnostic Code 7800.

Under Diagnostic Codes 7803 and 7804, compensable evaluations 
can be awarded for scars that are poorly nourished with 
repeated ulceration, or scars that are tender and painful on 
objective demonstration, respectively.  Again, since there 
are no residuals of the cyst removal, a compensable 
evaluation cannot be awarded under those diagnostic codes 
either.

No other diagnostic code may potentially be applied since 
there is no diagnosis of any residuals pertaining to the cyst 
removal.

For the foregoing reasons, a compensable evaluation must be 
denied for residuals of the removal of a right ear cyst.  
38 U.S.C.A. § 5107; 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7804, 7804.

In reaching its decision, with respect to the foregoing 
increased-rating claims, the Board has considered the 
complete history of each respective disability in question as 
well as the current clinical manifestations and the effect 
each disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10. The criteria for 
evaluations greater than those assigned have not been met or 
approximated, as explained supra.  38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for recurrent chalazions of 
the eyes is granted.

Entitlement to service connection for bilateral hearing loss, 
elevated cholesterol, tuberculosis, right foot and ankle 
disabilities, and for a postoperative deviated nasal septum, 
is denied.

Entitlement to an initial disability evaluation greater than 
10 percent for arthritis of the right wrist is denied.

Entitlement to an initial 10 percent disability evaluation 
for residuals of a fracture of the left thumb is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable disability evaluation 
for residuals of a fracture of the fifth metacarpal of the 
right hand is denied.

Entitlement to an initial compensable disability evaluation 
for residuals of a fracture of the right fifth toe is denied.

Entitlement to an initial compensable evaluation for 
residuals of the removal of a right ear cyst is denied.

REMAND

As noted, the veteran is now service-connected for headaches 
and for sinusitis.

In April 1999 the veteran was provided a supplemental VA 
examination, the report of which was issued as an addendum to 
a January 1999 VA examination.  In this new examination 
report/addendum it is noted that the veteran had undergone a 
sphenoidectomy of the left sphenoid sinus just one week 
earlier.  The veteran described photophobia and phonophobia, 
with headaches that followed.  The impression was of 
headaches, combination sinus and migraine type.  The examined 
noted that the veteran's headaches had features of sinus 
headaches, as evidenced by the previously shown opacification 
of the left sphenoid sinus documented on computed tomography 
scan.  The Board notes, however, that such a finding 
regarding the computed tomography scan of the sinuses does 
not clearly appear to account for the subsequent sinus 
surgery.  Moreover, the examiner also stated "It is to be 
hoped that the recent left sphenoidectomy that the patient 
has had will improve her headache frequency still further."

The Board finds that this surgery, so close in time to the 
April 1999 examination, shows that her service-connected 
rhinosinusitis--which may be rated partly upon resultant 
headaches even though she is separately service-connected for 
migraine headaches--had not stabilized enough for purposes of 
evaluation.  Cf. 38 C.F.R. § 4.14, supra.  Even aside from 
the sinus headaches, the Board notes that the examiner based 
the findings upon a computed tomography scan of the sinuses 
that preceded the sinus surgery.  Another examination is 
necessary to determine what level of disability is present.

The Board notes that the rating criteria for respiratory 
disabilities was revised, effective October 7, 1996, during 
the pendency of the veteran's claim for an increase in the 
rating for her service-connected rhinosinusitis.  61 Fed. 
Reg. 46720-731 (1996).  Pursuant to VAOPGCPREC 3-2000, the 
veteran's rhinosinusitis should generally be rated under the 
former regulations prior to the effective date of the change, 
and under the new regulations from and after the date of the 
change.  If the former regulations, however, are more 
favorable on the facts of this case, then they may be applied 
on and after October 7, 1996 since the claim was pending when 
the regulations were revised.  Id.  This determination should 
be made by the RO after a new examination is obtained.  See 
VAOPGCPREC 16-92; Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the veteran's hypertension, she has not been 
formally evaluated for this disability for quite some time, 
and the issue was apparently inadvertently dropped from 
consideration.  Moreover, the ratings pertaining to 
cardiovascular disabilities have been revised during the 
pendency of this increased-rating claim, and the Board finds, 
therefore, that a new examination and RO adjudication are 
necessary.  See VAOPGCPREC 3-2000 and VAOPGCPREC 16-92; 
Bernard.

In order to comply with due process, and to develop the facts 
in this case properly, this case is REMANDED for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated her for hypertension and/or 
rhinosinusitis since June 1998.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.

2.  The RO should schedule the veteran 
for VA examination(s) to determine the 
extent and severity of her hypertension 
and her rhinosinusitis.  All necessary 
tests should be conducted and all 
findings reported in detail.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before each examination, for proper 
review of the medical history.  The 
examination report should reflect whether 
such a review of the claims file was 
made.  The examiner(s) is/are requested 
to express the examination findings, to 
the extent possible, in accordance with 
both the former and current rating 
criteria for cardiovascular diseases (for 
hypertension) and the former and current 
rating criteria for respiratory diseases 
(for rhinosinusitis), respectively.  
Regarding the veteran's rhinosinusitis, 
the examiner is requested to attempt to 
distinguish the veteran's sinus-related 
headaches from her migraine headaches, to 
the extent possible.  Reasons and bases 
for all conclusions should be provided, 
and the examiner should comment upon how 
these two service-connected disabilities 
affects the veteran's ability to obtain 
or retain employment.

The veteran is hereby informed that 
failure to report for the examination(s) 
may result in a denial of her claims.

3.  The RO should then readjudicate the 
veteran's claims for increased ratings 
for hypertension and sinusitis, applying 
the appropriate cardiovascular ratings 
and respiratory regulations, 
respectively, per VAOPGCPREC 3-2000 and 
Fenderson v. West, 12 Vet. App. 119 
(1999), as may be appropriate.  If either 
claim is not resolved to the veteran's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

4.  Assuming that the RO does not grant 
the pending service-connection claims 
involving allergies and sleep apnea, it 
should issue a statement of the case 
addressing those issues.  In such 
instance, the veteran should be provided 
with notice that she must file a timely 
substantive appeal in order to perfect 
her appeal on these claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the agency of original jurisdiction.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


